EXHIBIT 10.5

 

AMENDMENT NO. 1 TO Securities Purchase AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
as of this 19th day of January 2018 (the “Amendment Date”), by and among
ProBility Media Corporation, a Nevada corporation (the “Company”), the investors
listed on the Schedule of Buyers attached to the Purchase Agreement as defined
below (collectively, the “Original Buyers,” and together with the Company, the
“Original Parties”), and Sky Capital Holdings, LLC, a Texas limited liability
company (the “New Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Original Parties entered into a Securities Purchase Agreement,
dated as of November 3, 2017 (the “Purchase Agreement”), pursuant to which the
Original Buyers agreed to fund the Company through the purchase of Securities,
up to an aggregate amount of $3,000,000 over two Closings, subject to the prior
satisfaction of certain closing conditions at each Closing;

 

WHEREAS, the Original Parties desire to amend and restate Schedule 4(b) of the
Purchase Agreement in its entirety as set forth in Exhibit A attached hereto to
set forth certain agreed upon use of proceeds; and

 

WHEREAS, (i) the Original Parties desire to allow the New Buyer to participate
in the Second Closing in connection with becoming a party to the Purchase
Agreement and (ii) the Original Parties desire to amend the Purchase Agreement
to add the New Buyer to the Schedule of Buyers as set forth in Exhibit B
attached hereto (the “Amended Schedule of Buyers”) and to otherwise reflect the
principal amount of Notes, aggregate number of Warrants, and Commitment Shares
that all investors shall be entitled to purchase and receive at the Second
Closing; and

 

WHEREAS, Section 9(e) of the Purchase Agreement provides that the provisions of
the Purchase Agreement may be amended only with the written consent of the
Company and either (i) the holders of at least a majority of the Notes
outstanding as of the applicable date of determination which must include Sea
Otter as long as Sea Otter (or any of its Affiliates) owns at least five percent
(5%) of the Notes issued pursuant to the Purchase Agreement, or (ii) Sea Otter
as long as Sea Otter (or any of its Affiliates) owns at least five percent (5%)
of the Notes issued pursuant to the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties and mutual
covenants set forth herein, sufficiency of which is hereby acknowledged by the
Company, the New Buyer and the Original Buyers, the parties hereto agree as
follows:

 

1.                  Definitions; references; continuation of Purchase Agreement.
Unless otherwise specified herein, each term used is this Amendment that is
defined in the Purchase Agreement shall have the meaning assigned to such term
in the Purchase Agreement. Each reference to “hereof,” “hereto,” “hereunder,”
“herein” and “hereby,” and each other similar reference, and each reference to
“this Agreement” and each other similar reference, contained in the Purchase
Agreement shall from and after the date hereof refer to the Purchase Agreement
as amended by this Amendment. Except as expressly amended in this Amendment, all
terms and provisions of the Purchase Agreement shall continue and remain in full
force and effect.

 

 

 

 

 



 1 

 

 

2.                  Amendment to Section 4(b)(i). The Original Parties desire to
amend Section 4(b)(i) of the Purchase Agreement to address the Company entering
into two contemplated transactions instead of one, and as such, Section 4(b)(i)
of the Purchase Agreement is hereby amended and restated and shall read in its
entirety as follows:

 

The Company shall use the proceeds from the sale of the Securities in the First
Closing to fund the Company’s working capital. The Company shall use the
proceeds from the sale of the Securities in the Second Closing to fund the
closing of two contemplated transactions described and set forth on Schedule
4(b) to this Agreement (the “Contemplated Transactions”). The Company shall not
use any proceeds from the transactions contemplated by this Agreement, at any
time, to repay indebtedness (other than to the Buyers), to lend money, to give
credit, or to advance funds to any of its officers, directors, employees, or
affiliates, other than as set forth on Schedule 4(b).

 

3.                  Amendment to Schedule 4(b). The Original Parties desire to
specify certain use of proceeds from the Closings, and as such, Schedule 4(b) of
the Purchase Agreement is hereby amended and restated and shall read in its
entirety as set forth on Exhibit A attached hereto.

 

4.                  Amendment to Schedule of Buyers. The Original Parties desire
to include the New Buyer into the Amended Schedule of Buyers and to otherwise
revise the principal amount of Notes, Warrants, and Commitment Shares that all
investors shall purchase and receive at the Second Closing, and as such, the
Schedule of Buyers contained in the Purchase Agreement is hereby amended and
restated and shall read in its entirety as set forth on the Amended Schedule of
Buyers attached hereto as Exhibit B.

 

5.                  Issuance of Commitment Shares; Amendment of Sections
1(a)(iii) and 7(ix). In order to clarify that Commitment Shares shall be
issuable to certain Buyers pursuant to the Purchase Agreement at the Second
Closing, the last sentence in each of Section 1(a)(iii) and in Section 7(ix) of
the Purchase Agreement shall be amended to add “and, as applicable, at the
Second Closing” following the words “[a]t the First Closing.”

 

6.                  Commitment Shares at Second Closing. The number of
Commitment Shares issued to the Buyers at the Second Closing shall be as set
forth in Column 7 of the Amended Schedule of Buyers attached hereto as Exhibit
B.

 

7.                  Amortization Payments of New Buyer. With respect to the Note
to be issued to the New Buyer at the Second Closing, the Company and the New
Buyer agree, and represent and warrant to the Original Buyers, that the
amortization schedule of payments to be made by the Company, evidenced by
Schedule A to the New Buyer’s Note, shall be as set forth on Exhibit C.

 

8.                  Joinder of New Buyer. The New Buyer hereby agrees to be
bound by and to comply with all of the representations and warranties, covenants
and conditions contained in the Purchase Agreement applicable to “Buyers”
therein, and the New Buyer shall have all of the related rights and obligations
inuring to it as if such New Buyer had executed the Purchase Agreement as a
“Buyer” on the original date of the Purchase Agreement. The New Buyer hereby
further agrees that this Amendment shall constitute a signature page for such
New Buyer with respect to the Purchase Agreement, constituting its agreement to
the Purchase Agreement, and the Company and the Original Buyers consent to the
joinder of the New Buyer as a party and signatory to the Purchase Agreement.

  

9.                  Governing Law; Dispute Resolution. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York.
The parties hereto agree that the terms set forth in Section 9 of the Purchase
Agreement shall be applicable to this Amendment and are hereby incorporated
herein.

 

10.              Counterparts. This Amendment may be executed in counterparts,
all of which shall be one, and the same, agreement.

 

[Remainder of page left intentionally blank; signature page follows]

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the Amendment Date.

 

 



  PROBILITY MEDIA CORPORATION       By: /s/ Evan M. Levine                     
  Evan M. Levine   Chairman and Chief Executive Officer           SBI
INVESTMENTS LLC, 2014-1       By: /s/ Jonathan Juchno                      Name:
Jonathan Juchno   Title: Principal           EMA FINANCIAL, LLC       By:
                                                          Name:   Title:        
  CAVALRY FUND I, LP       By:
                                                          Name:   Title:        
  VISTA CAPITAL INVESTMENTS, LLC       By:
                                                          Name:   Title:        
  SKY CAPITAL HOLDINGS, LLC       By:
                                                          Name:   Title:



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 



EXHIBIT A - SCHEDULE 4(b)

 

USE OF PROCEEDS

 

A.The Company shall use the proceeds from the sale of the Securities in the
First Closing to fund the Company’s working capital.    

B.The Company shall use the proceeds from the sale of the Securities in the
Second Closing to fund the closing of the Contemplated Transactions as set forth
below. “Contemplated Transactions” means the following two transactions:    

a.a transaction by and between the Company and NACB Group, Inc., a Florida
corporation (“NACB”), whereby the Company shall purchase all of NACB’s capital
stock, using as consideration $500,000 of the funds received by the Company at
the Second Closing.    

b.a transaction by and between the Company and Disco Learning Media, Inc., a
Texas corporation (“Disco”), whereby the Company shall purchase all of Disco’s
capital stock, using as consideration $100,000 of the funds received by the
Company at the Second Closing.    

C.The Company shall use up to, and not exceeding, $177,000 of the funds received
by it at the Second Closing for working capital purposes.    

D.The Company shall not use any proceeds from the Closings, at any time, to
repay indebtedness (other than to the Buyers), to lend money, to give credit, or
to advance funds to any of its officers directors, employees, or affiliates,
other than as set forth below:    

Recipient/Contracting Party Amount of to be paid by Company Maturity/Contracted
Payment Date

NACB (Retirement of the following NACB Debt obligations):

Bank United Loan #701702

$150,000

Loan dated March 27, 2015

RK Equity Capital Markets LLC $70,000

Amendment Date

Sea Otter Amendment Related Legal Expenses $3,000 Amendment Date

 

 

 

 

 



 4 

 

